DETAILED ACTION

The present application (Application No. 16/844,560), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 10 August, 2022.


Status of Claims

Claims 1, 11, 22-24, are amended. Claims 2-4, 10, 12-14, 20, were previously canceled. Therefore, claims 1, 5-9, 11, 15-19, 21-24, are pending and addressed below.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9, 11, 15-19, 21-24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1, 5-9, 11, 21-24, are directed to a method, and claims 11, 15-19, are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: monitoring  user search activity; identifying information in the user search activity that relates to a plurality of potential intents for potential experiences; determining an express intent for one of the potential experiences;  identifying, a user transaction benefit related to the potential experience, wherein the user transaction benefit comprises an offer of a merchant and wherein the offer of the merchant is associated with a product or service offered by the merchant; communicating, the user transaction benefit;  generating, a digital payment token that is associated with an intent-based credit account;  associating an intent identifier with the intent-based credit account;  provisioning, the digital payment token to an electronic wallet on the electronic device;  determining, a computer program executed by a financial institution backend, that a transaction has been initiated, wherein the transaction comprises the digital payment token as a payment device for the product or service offered by the merchant; and applying, computer program executed by the financial institution backend, the offer of the merchant that is associated with the intent identifier to the transaction.
Per above:
The method collects/gathers information on offer data from merchants, benefit criteria associated with merchant offers, benefit criteria associated with payment instruments. The method collects/tracks user data (i.e., search activity), and infers user intent.  The method further analyzes offer data from merchants, benefit criteria associated with merchant offers, benefit criteria associated with payment instruments.  The method analyzes the available information and then correlates the inferred user intent with the collected and analyzed merchant and benefit data, looking for matches. The method then determines a matching digital payment token.   The method then provisions (transmits) the digital payment token to an electronic wallet on the electronic device, which is used for payment. The method then executes a generic payment network transaction.
These claimed steps are steps of collecting/tracking (transmitting, receiving), analyzing data, making determinations/correlations, and displaying/presenting data. These steps are abstract.
The independent claims are directed to a method and system for executing the method, for providing an incentive (an instrument) to a user known to be interested (based on user intent) in performing a transaction or engaging in an event. The system is configured to facilitate a performance of the at least one transaction, wherein a coupon or discount is provided to the user during or for the transaction which further reinforces the likely engagement of the user. Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing incentives.
Step 2A- Prong 2: Additional elements include: an experience intents machine learning engine, a processor; a memory; and a communication interface coupled to each of the processor and the memory; an electronic device associated with the user; and computer program executed by the financial institution backend. 
The method uses machine learning (ML) (an experience intents machine learning engine) to identify/infer the user intent. This ML feature is simply a program applied to a general purpose computer. The steps of predicting intent are mental, and the claimed “experience intents machine learning engine” is merely used to automate the above mental human learning process of determining intent. In the claimed invention, conventional, generic computers are programmed with one or more machine learning algorithms. The technology of these computers, including the programming technology, is not improved in any way with this machine learning functionality. The computers are still used to do what they always do, execute programming instruction and provide an output. A mere programmed computer to perform generic computer functions does not automatically overcome an eligibility.
These additional elements are recited at a high level of generality and the steps that they execute represent generic functions which can be performed by a general purpose computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping. 
As indicated, the steps of predicting intent using a model are mental, and the claimed experience intents machine learning engine is merely used to automate the above mental human learning process of determining intent. The internet/network features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely transmit and receive data. Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
As amended , and in addition to providing an incentive (a token), the system creates or issues a credit card that specifically provides a benefit associated with a known user intent, therefore the unique PAN of each such card will include a BIN and will be associated with a user intent. However, it is noted, there is no technology improvement of any kind. It is merely a business solution executing data manipulation to issue a card which while specific to a card definition, the card is issued in the same conventional way as other cards, using general purpose computers and based on card specifications (based on rules), and this data manipulation does not integrate the abstract idea into eligible subject matter.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Learning what the user wants or intends to do, so that an incentive or some marketing decision can be applied, is a marketing activity as it has been always known to be.

The dependent claims have been considered. Further additional limitations recited in the dependent claims include: different types of instrument; 
Claims 5-7, 15-17, further recite: enriching the first information with additional information. Claims 9, 19, further recite different types of “experience”. 
Claims 3, 13, further recite: dynamically connecting the instrument to an account that is associated with the user, such that when the user uses the instrument for conducting a transaction, the at least one proposed user benefit is automatically applied. Claims 4, 14, further recite: preloading, by the at least one processor, the instrument with the second information. Claims 8, 18, further recite: transmitting at least one from among a text message and an email message to a mobile device associated with the user
While these claimed steps may be are associated with additional elements associated with a computer and/or with the internet, the steps of dynamically connecting and automatically applying; and/or preloading and/or transmitting a text message and an email message to a mobile device associated with the user, are further steps of applying the exception as discussed in MPEP 2106.05(f). Further the internet/network only represents a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to.
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims have been considered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8-9, 11, 15-16, 18-19, 21-24, are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2019/0228105) (hereinafter “Ma8105”), in view of Ramanathan et al. (US 10,929,840) (hereinafter “Ramanathan9840”).

Regarding claims 1, 11, Ma8105 discloses: 
(monitoring, by an experience intents machine learning engine and from a user electronic device associated with a user, user search activity from one or more application executed by the user electronic device).
(identifying, by the experience intents machine learning engine, information in the user search activity that relates to a plurality of potential intents for potential experiences).
(plurality of potential intents for potential experiences). Intent prediction and rewards/incentives (see at least Ma8105, fig. 2A, ¶35, “The online system 130 may determine that, since the user has already accessed the homepage and the credit cards page during the example session, a likely next intent of the user is to sign up for a credit card that will reward family purchases, such as cash back for purchases of groceries and school supplies, or family cruise vacation points. The online system 130 may adjust the content of interface elements 220 based on one or more of the predicted user intents and based on stored user attributes.”). 
The online system 130 tracks all forms of user activity including user search activity (user search activity) (see at least Ma8105, fig. 1, ¶47). The online system 130 uses information about prior sequences of actions taken by the user on the website, user profile information, priorities and preferences of a website administrator, and other data to develop probability distributions for one or more Hidden Markov models (HMMs) (see at least Ma8105, fig. 1, ¶19). The pre-processing module 140 manages training and preparation of the online system 130 (machine learning models) (see at least Ma8105, fig. 1, ¶26).
In some cases, the pre-processing module 140 additionally trains machine models to identify statistically significant correlations between user attributes and certain intents that a user is likely to have when interacting with a website. The models are trained using data obtained from user interactions with websites. (see at least Ma8105, fig. 1, ¶26).

(identifying, by the experience intents machine learning engine, a user transaction benefit related to the potential experience, wherein the user transaction benefit comprises an offer of a merchant and wherein the offer of the merchant is associated with a product or service offered by the merchant).  A likely next intent of the user is to sign up for a credit card that will reward family purchases, such as cash back for purchases of groceries and school supplies, or family cruise vacation points. The online system 130 may adjust the content of interface elements 220 based on one or more of the predicted user intents and based on stored user attributes) (see at least Ma8105, fig. 2A, ¶35).
Mortgages, groceries, school supplies (comprises an offer of a merchant and wherein the offer of the merchant is associated with a product or service offered by the merchant) (a product or service offered by the merchant) (see at least Ma8105, fig. 2A, ¶35-36)
(a user transaction benefit related to the potential experience). Rewards, incentives. The implementation module 150 may affect different aspects of a website including, offering personalized incentives, for content presentation to the client device 110 (see at least Ma8105, fig. 1, ¶54). Cash back for purchases of groceries and school supplies, or family cruise vacation points (see at least Ma8105, fig. 2A, ¶35).

Therefore Ma8105 teaches: Intent prediction based on user search activity using a machine learning engine (information in the user search activity that relates to a plurality of potential intents for potential experiences); offering incentives/rewards based on user intent (a user transaction benefit); merchant products and services to be purchased by a user (a product or service offered by the merchant); tracking user search activity (monitoring, by an experience intents machine learning engine and from a user electronic device associated with a user, user search activity from one or more application executed by the user electronic device).

(determining, by the experience intents machine learning engine, an express intent for one of the potential experiences). Since as recited, “an express intent” is determined by the experience intents machine learning engine and not by the user, then the machine learned predicted intent taught by Ma8105 meets the “an express intent” language of the claim.

(communicating, by the experience intents machine learning engine and to an electronic device associated with the user, the user transaction benefit). MoneyBank page communicating rewards and incentives (i.e., cash back for purchases of groceries and school supplies, or family cruise vacation points) to the user (see at least Ma8105, fig. 2A-2B).

(generating, by the experience intents machine learning engine, a digital payment token, that is associated with an intent-based credit account).
(associating, by the experience intents machine learning engine, an intent identifier with the intent-based credit account, wherein the intent identifier identifies the offer of the merchant).
(applying, by the computer program executed by the financial institution backend, the offer of the merchant that is associated with the intent identifier to the transaction).
Credit card associated with benefits based on a determination of a user intent (a digital payment token, that is associated with an intent-based credit account). To extend the example, the online system 130 may further predict one or more next intents of the user. Graphical interface elements 220 may be presented based on these predicted future intents. For example, the online system 130 may predict (as two top ranked predictions of future user intents) that after signing up for a credit card, the user is likely to want to view mortgage information (offer of the merchant), as presented in interface element 220D, and that the user may to want to start a 529 plan to start a college fund, as presented to the user in interface element 220E. (see at least Ma8105, fig. 2A, ¶36).    
Since an offer of the merchant is clearly identified in association with a user intent  (a predicted user intent), then Ma8105 likewise teaches a intent identifier. Therefore Ma8105 teaches: Merchant offers (e.g., school supplies, a mortgage, etc) (intent identifier identifies the offer of the merchant as claimed), and an intent-based credit card (intent-based credit account) based on a predicted user intent, said card offering incentives (rewards and discounts) for items that are specifically associated with a known user’s intent. 

(computing apparatus for facilitating a transaction, the computing apparatus comprising:  a computer processor; a memory storing an experience intents machine learning engine and a computer program; and a communication interface coupled to each of the processor and the memory). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Ma8105, fig. 1, 6, ¶18-34, 62-67). (processor) (memory) (computer readable media).

Ma8105 does not disclose: 
(provisioning, by the experience intents machine learning engine, the digital payment token to an electronic wallet on the electronic device).
(determining, by a computer program executed by a financial institution backend, that a transaction has been initiated, wherein the transaction comprises the digital payment token as a payment device for the product or service offered by the merchant). 
Ma8105 further discloses teaches: credit card for purchases of grocery purchases, school supplies and more, (see at least Ma8105, fig. 2A, ¶35), therefore making purchases with a credit card is implicit in the system of Ma8105. 
Further, Official Notice is taken that it has been old and well known in the art at before the effective filing date of the claimed invention, that credit card transactions require authorization from of financial institution backend, therefore there is a “determination by a financial institution backend, that a transaction has been initiated” (the credit card transaction is processed with the participation of financial institution backend, which needs to authorize the credit card transaction).
Ramanathan9840 further discloses:
A committable coupon data structure associated with a purchase incentive may be provided to a mobile wallet application. The committable coupon data structure may be associated with a payment element of the mobile wallet application (e.g., a credit card account, a checking account, etc.) to form a tokenized coupon data structure. The mobile wallet application may utilize the tokenized coupon data structure as a payment element, for example, as payment in a transaction redeeming the associated purchase incentive. (see at least Ramanathan9840, ¶2:14-24).   Payment network 132 for processing payment and/or payment elements (see at least Ramanathan9840, fig. 3, ¶7:35-46).
In some examples, the user may select the tokenized coupon button 716 to use a tokenized coupon data structure as the payment element for a payment request (see at least Ramanathan9840, fig. 7, ¶11:44-52).   In some examples the mobile wallet application may communicate with the merchant system and determine if there is an applicable tokenized coupon for the item to be purchased; wherein if there is a match, the mobile wallet may pop a window to ask if the user wants to submit the tokenized coupon or may submit the tokenized coupon automatically (see at least Ramanathan9840, fig. 7, ¶11:44-52).
Per above, Ma8105 teaches a “base” method (device, method or product) for paying using a payment account and/or a digital benefit (a token) associated with said payment account, towards purchase of a merchant’s goods /services. Ramanathan9840 teaches a “comparable” method for paying using a payment account and/or a digital benefit (a token) associated with said payment account, towards purchase of a merchant’s goods /services, which offers the improvement of further using an electronic wallet on the electronic device to make such payment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma8105 with the electronic wallet of Ramanathan9840 One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify in this way, since doing so is applying a known technique (making payment using an electronic wallet on the electronic device)  implementing functionality for pushing a coupon  incentive (i.e., a coupon) to a user’s wallet to be applied to the current purchase transaction) to improve a similar method (using a credit card account in association with a coupon to pay for a purchase)  in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Regarding claims 5, 15, Ma8105 in view of Ramanathan9840 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Ma8105 further discloses: (enriching the information with historical transaction information that relates to prior transactions that have been executed by the user).  Enriching based in part on past user behavior and conversions (see at least Ma8105, ¶19, 37, 47).

Regarding claims 6, 16, Ma8105 in view of Ramanathan9840 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Ma8105 further discloses: (enriching the information with historical search engine information that relates to prior Internet searches that have been executed by the user). Enriching based in part on browsing history (see at least Ma8105, ¶47).

Regarding claims 9, 19, Ma8105 in view of Ramanathan9840 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Ma8105 further discloses: (wherein the potential experience comprises traveling to a destination, attending an event, and/or purchasing consumer goods). A likely next intent of the user is to sign up for a credit card that will reward family purchases, such as cash back for purchases of groceries and school supplies, or family cruise vacation points. (see at least Ma8105, fig. 2A, ¶35).

Regarding claim 21, Ma8105 in view of Ramanathan9840 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
As explained in the rejection of claim 1, Ma8105 teaches (see at least Ma8105, fig. 1, ¶19, 26) the limitation:  (wherein the intent identifier is generated by the experience intents machine learning engine). 

Regarding claim 22, Ma8105 in view of Ramanathan9840 discloses: All the limitations of the corresponding parent claims (claims 1 and 21) as per the above rejection statements.
Regarding the limitation: (wherein the intent identifier may be associated with a bank identification number), as explained in the rejection of claim 1, Ma8105 discloses: Unique intent-based credit cards (intent-based credit account) based on a predicted user intent, said card offering incentives (rewards and discounts) for items that are specifically associated with a known user’s intent (see at least Ma8105, fig. 2A-2B, ¶35-37).
Further, Official Notice is taken that at the effective filing date of the claimed invention, it was old and well known in the art that all payment cards, including credit cards, come with a BIN number represented by the first 4 to 6 digits of the PAN on the face of the card. It then follows that, each PAN in each unique intent-based credit card of Ma8105 encompasses a unique BIN-intent pair, and said PAN is overall representative of “an intent identifier” that includes a bank identification number. 

Regarding claim 23, Ma8105 in view of Ramanathan9840 discloses: All the limitations of the corresponding parent claims (claims 1 and 21-22) as per the above rejection statements.
Regarding the limitation: (wherein the intent identifier may be associated with one of a range of bank identification numbers), Ma8105 in particular discloses: Plurality of possible different intent-based credit cards (see at least Ma8105, fig. 2A, “220A’, “220B”) having uniquely distinct PANs (range of intent identifiers).

Regarding claim 24, Ma8105 in view of Ramanathan9840 discloses: All the limitations of the corresponding parent claims (claims 1 and 21-23) as per the above rejection statements, including range of intent identifiers.
Ma8105 further discloses: (wherein each of the intent identifiers in the range of bank identification numbers is further associated with a user-intent category).
Unique intent-based credit cards associated with a school supplies category (see at least Ma8105, fig. 2A, “220A”), or travel category (cruise travel) (see at least Ma8105, fig. 2A, “220B”).


Claims 7, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2019/0228105) (hereinafter “Ma8105”), in view of Ramanathan et al. (US 10,929,840) (hereinafter “Ramanathan”), and further in view of Williams et al. (US 2013/0144708) (hereinafter “Williams4708”).

Regarding claims 7, 17, Ma8105 in view of Ramanathan9840 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Ma8105 does not disclose: (enriching the information with social media information that relates to prior postings that have been executed by the user).
However, Williams4708  discloses: Intent can also be inferred from other user 220 actions that do not relate to text entry, such as, for example, user selection of specific websites or directory entries (see at least Williams4708, ¶27). 
In an embodiment, data relating to users activities on their mobile devices is additionally or alternatively derived by the processes running on the server. In an embodiment, the processes running on the server supplement the data relating to user activities with user profile data or any other data relating to users hosted on user mobile devices, hosted by a mobile advertising service provider server or hosted by a third-party website such as, for example, a social networking website. (see at least Williams4708, ¶50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of Ma8105 and Ramanathan9840; in view of Williams4708; to include user data such as social media information that relates to prior postings that have been executed by the user. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since doing so is applying a known technique (user data such as social media information that relates to prior postings that have been executed by the user) to improve a similar method (method for providing digital coupons and other discount benefits to a user based on user data such as user intent) in the same way. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this expansion enhances the relevance and the granularity of the digital coupon offer (the digital token).


Claims 8, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2019/0228105) (hereinafter “Ma8105”), in view of Ramanathan et al. (US 10,929,840) (hereinafter “Ramanathan”), and further in view of Wildberger et al. (US 2018/0047065) (hereinafter “Wildberger7065”).

Regarding claims 8, 18, Ma8105 in view of Ramanathan9840 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 11; respectively) as per the above rejection statements.
Ma8105 does not explicitly disclose: (wherein the user transaction benefit is communicated to the electronic device by a text message and/or an email message).
As explained in the rejection of the parent claims, Ma8105 teaches that the user transaction benefit may be communicated via a webpage (see at least Ma8105, fig. 2A-2B). Smartphone browser for viewing a webpage.
Wildberger7065 discloses: User intent to purchase (see at least Wildberger7065, ¶54). Coupon pushed to a wallet (see at least Wildberger7065, ¶56, “The system may share that information with those or other coffee shops in the area, who may choose to act on that information to provide the client with a coupon or targeting advertising at or just before those times to go to a previously visited or new coffee shop. The coupon/ad may be pushed to the client's mobile or wearable device in an email, text message, or through a companion application, such as a mobile wallet. In the case of a coupon, the coupon could, for example, be provided as a quick response (QR) code or may be registered with the mobile wallet and automatically redeemed when the client makes a qualifying purchase using the mobile wallet.”).
Per above, both, Ma8105 (or the combined system of Ma8105 and Ramanathan9840 formulated above in the rejection of claims 1 and 11) and Wildberger7065 teach communicating a transaction benefit to a user device associated with a purchase intent. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Ma8105 (or the combined system of Ma8105 and Ramanathan9840) to further implement the email or text message communication taught by Wildberger7065, since this implementation would be a simple substitution of one known communication means (i.e., an email or text message taught by Wildberger7065) for another known element (i.e., a webpage as taught by Ma8105) to obtain the predictable result of broadening the choices of benefit communication. 


Response to Arguments

Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.

35 U.S.C. 101 
Applicant argues:
Applicant respectfully submits that the amended claim integrates the alleged abstract idea into a practical application by having the experience intents machine learning engine monitor a computer application executed on a different device for user search activity, and then identifying information that relates to a plurality of potential interests for potential experiences in the information. This is an unconventional manner of collecting information regarding potential interests - in essence, the information is mined from the user search activity data, and then relevant data is identified and provided so that downstream actions - the identification of the transaction benefit and the generation of and provisioning of a digital payment token - can be performed. Thus, the claims recite technology that transforms user search data into a digital intent identifier representative of the intent, and provides for the seamless application of the digital intent identifier to an electronic transaction/payment process. This improvement also recites significantly more than the alleged abstract idea under step 2B.
In response:
Applicant's arguments are not persuasive.
The method collects/gathers information on offer data from merchants, benefit criteria associated with merchant offers, benefit criteria associated with payment instruments. The method collects/tracks user data (i.e., search activity), and infers user intent.  The method further analyzes offer data from merchants, benefit criteria associated with merchant offers, benefit criteria associated with payment instruments.  The method analyzes the available information and then correlates the inferred user intent with the collected and analyzed merchant and benefit data, looking for matches. The method then determines a matching digital payment token.   The method then provisions (transmits) the digital payment token to an electronic wallet on the electronic device, which is used for payment. The method then executes a generic payment network transaction.
These claimed steps are steps of collecting/tracking (transmitting, receiving), analyzing data, making determinations/correlations, and displaying/presenting data. These steps are abstract.
However, it is noted, there is no technology improvement of any kind. It is merely a business solution executing data manipulation to issue a card which while specific to a card definition, the card is issued in the same conventional way as other cards, using general purpose computers and based on card specifications (based on rules), and this data manipulation does not integrate the abstract idea into eligible subject matter.
The method uses machine learning (ML) (an experience intents machine learning engine) to identify/infer the user intent. This ML feature is simply a program applied to a general purpose computer. The steps of predicting intent are mental, and the claimed “experience intents machine learning engine” is merely used to automate the above mental human learning process of determining intent. In the claimed invention, conventional, generic computers are programmed with one or more machine learning algorithms. The technology of these computers, including the programming technology, is not improved in any way with this machine learning functionality. The computers are still used to do what they always do, execute programming instruction and provide an output. A mere programmed computer to perform generic computer functions does not automatically overcome an eligibility.
These additional elements are recited at a high level of generality and the steps that they execute represent generic functions which can be performed by a general purpose computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping. 
As indicated, the steps of predicting intent using a model are mental, and the claimed experience intents machine learning engine is merely used to automate the above mental human learning process of determining intent. The internet/network features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely transmit and receive data. Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150248664 (Makhdumi). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on Tue-Thu, 9:00am-4:00pm  teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681